Citation Nr: 1109584	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1955 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington.  This decision granted service connection for bilateral hearing loss and assigned a noncompensable disability evaluation, effective as of March 25, 2005.  

In February 2011, the Board received additional evidence from the Veteran that had not yet been considered by the agency of original jurisdiction (AOJ).  However, in February 2011, the Veteran's representative submitted a waiver of review of this evidence by the AOJ, and as such, a remand is not necessary.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 11, 2011, the Veteran's bilateral hearing loss was characterized, at its worst, by pure tone threshold averages of 71 decibels (dB) in the right ear and 80 dB in the left ear, with speech recognition scores of 96 percent in the right ear and 92 percent in the left ear.  

2.  As of January 11, 2011, the Veteran's bilateral hearing loss has been characterized by pure tone threshold averages of 73 dB in the right ear and 83 dB in the left ear, with speech recognition scores of 84 percent in each ear.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a compensable initial disability evaluation for bilateral hearing loss, prior to January 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2010).  

2.  The criteria for establishing entitlement to a 10 percent disability evaluation for bilateral hearing loss, as of January 11, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records, and in July 2005 and March 2010, he was afforded formal VA examinations.  The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, the July 2005 VA examiner noted that the Veteran reported having the greatest difficulty hearing in church or hearing numbers over the phone.  The March 2010 VA examiner again noted that the Veteran denied any occupational impact, but the Veteran did report difficulties in carrying on a conversation.  The Board finds that occupational effects caused by the Veteran's bilateral hearing loss are adequately addressed by the record through VA examination reports and statements by the Veteran.  Therefore, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Additionally, the Board finds there has been substantial compliance with its December 2009 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record indicates that the Veteran was scheduled for a medical examination and that he attended this examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Relevant Facts and Analysis

The Veteran contends that he is entitled to an initial compensable disability evaluation for his service-connected bilateral hearing loss.  Upon review of the evidence of record, the Board finds that the Veteran is entitled to a 10 percent disability evaluation as of January 11, 2011.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's hearing loss was not compensably disabling prior to this date.  

For historical purposes, the Veteran was granted service connection for bilateral hearing loss in September 2005.  A noncompensable disability evaluation was assigned under Diagnostic Code 6100, effective as of March 25, 2005.  In July 2006, VA received a timely notice of disagreement from the Veteran regarding the assigned disability evaluation.  The noncompensable evaluation was affirmed by the RO in January 2007, and the Veteran appealed this finding to the Board in March 2007.  

Upon filing his claim, the Veteran was afforded a VA audiometric examination in July 2005.  The Veteran reported suffering from hearing loss that made it difficult for him to hear in situations with noise, church or on the phone.  It was noted that while the Veteran was not using hearing aids at this time they had been recommended on several occasions.  Authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
90
90
LEFT
30
40
75
95
95

Pure tone threshold averages were 70 dB for the right ear and 76 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned numeric values of II.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  

The Veteran was afforded an additional VA audiometric examination in March 2010.  The Veteran again reported hearing loss that made it difficult to carry on a conversation.  The Veteran denied tinnitus or any occupational effects due to his hearing loss.  Authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
90
90
LEFT
30
45
75
100
100

Pure tone threshold averages are 71 dB for the right ear and 80 dB for the left ear.  See 38 C.F.R. § 4.85(d).  The Board notes that the examination report lists the averages as 19 dB for the right ear and 18 dB for the left ear.  However, this is clearly a typographical error, as all pure tone threshold values exceeded 18 and 19 dB.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  When applying these values to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned a numeric designation of II.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was still only 0 percent disabling.  38 C.F.R. § 4.85.  

The record also contains a VA audiological evaluation from January 11, 2011.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
70
90
90
LEFT
35
45
80
105
100

Pure tone threshold averages are 73 dB for the right ear and 83 dB for the left ear.  See 38 C.F.R. § 4.85(d).  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  When applying these values to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned a numeric designation of III and IV respectively.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss is 10 percent disabling as of this time.  38 C.F.R. § 4.85.  

In addition to the above evidence, the Veteran has also submitted a number of private audiological reports, including a March 2005 evaluation and a January 2010 evaluation.  However, none of these records contain evidence that would demonstrate that the Veteran is entitled to a higher disability evaluation.  The private examiners provided their audiometric findings in graphic form instead of numeric form, which is not a format compatible for VA rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).  In Savage v. Shinseki, No. 09-4406 (Nov. 3, 2010), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports or VA progress notes, or, the Board must explain why such clarification is not needed.  In the present case, the record does not suggest that the Veteran has been prejudiced as a result of the Board's inability to interpret his private evaluations, since he was afforded VA examinations within several months of each of these private evaluations.  Audiometric findings were reported in numerical form during these examinations so the record illustrates the Veteran's hearing acuity at the approximate time of his private evaluations.  

The above evidence demonstrates that the Veteran is entitled to a 10 percent disability evaluation for his bilateral hearing loss as of January 11, 2011 - the date of his VA audiogram demonstrating numeric designations of III for the right ear and IV for the left ear.  See 38 C.F.R. § 4.85.  However, the preponderance of the evidence demonstrates that he is not entitled to a compensable disability evaluation for his bilateral hearing loss prior to this date.  Multiple audiometric evaluations performed prior to January 11, 2011 demonstrated that his overall hearing loss was noncompensable.  Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent as of January 11, 2011.  While the Board is not denying that the Veteran has suffered from significant hearing impairment, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  Also, Table VIA is not applicable to the Veteran's claim, since pure tone thresholds at each of the four specified frequencies are not 55 dB or more and since the pure tone threshold at 1000 Hz is not 30 dB or less.  See 38 C.F.R. §§ 4.61(a), (b).  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the Veteran has denied occupational impairment as a result of his hearing loss and he has described difficulty with conversations and hearing in environments such as church.  The rating criteria reasonably describe the Veteran's disability level and symptomatology in this case, as a degree of difficulty in hearing would be expected with the Veteran's level of hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board concludes that the Veteran is entitled to a disability evaluation of 10 percent for his bilateral hearing loss as of January 11, 2011.  However, the preponderance of the evidence is against the claim of entitlement to a compensable disability evaluation prior to this date, and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  By granting staged ratings, the Board has considered the holding of the Court in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 10 percent disability evaluation is granted as of January 11, 2011.




ORDER

Entitlement to a compensable initial disability evaluation for bilateral hearing loss, prior to January 11, 2011 is denied.

Entitlement to a 10 percent disability evaluation as of January 11, 2011 is granted, subject to the regulations governing payment of monetary awards.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


